Citation Nr: 0927081	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July1944 to October 
1945 and from January 1951 to March 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
bilateral hearing loss and tinnitus.  

In his August 2007 VA Form 9, the Veteran requested a Travel 
Board hearing.  He subsequently asked that he instead be 
afforded a videoconference hearing.  Such a hearing was 
scheduled for May 20, 2009.  Prior to that hearing date, the 
Veteran submitted a written statement canceling his request 
for a hearing.  Accordingly, his hearing request has 
effectively been withdrawn. 38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that bilateral 
hearing loss was not present during active duty service or 
until many years thereafter and is not related to service or 
to an incident of service origin.

2.  The preponderance of the evidence shows that tinnitus was 
not present during active duty service or until many years 
thereafter and is not related to service or to an incident of 
service origin.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in May 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  Consequently, the 
Board finds that adequate notice has been provided regarding 
the Veteran's hearing loss and tinnitus claims.  In light of 
the denial of this claim, no disability rating or effective 
date can be assigned, so there can be no possibility of 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with a VA examination.  There is no identified 
relevant evidence that has not been accounted for.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be presumed for certain 
chronic diseases, including sensorineural hearing loss, that 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

The Veteran contends that his hearing loss and tinnitus were 
caused by noise exposure during his active duty service in 
World War II and the Korean Conflict from July 1944 to 
October 1945 and from January 1951 to March 1952.  In 
particular, he asserts that he incurred acoustic trauma while 
flying 52 combat missions as a navigator on B-17 aircraft 
during World War II.  While the Veteran acknowledges that he 
did not seek treatment for hearing trouble for approximately 
20 years after leaving service, he contends that it was only 
in the early and mid-1970s that his hearing loss began to 
interfere with his ability to communicate and that he became 
"more aware of the problem."  In this regard, he refers to 
a study by the Institute of Medicine that purportedly shows 
that an individual's awareness of the effects of noise on 
hearing may be delayed considerably after the noise exposure.  
Significantly, however, the Veteran has not provided a copy 
of that study to VA despite the RO's request that he furnish 
all lay and clinical evidence in his possession that pertains 
to his hearing loss and tinnitus claims.  Consequently, any 
additional information that may have been elicited in support 
of those service connection claims has not been not obtained 
because of the Veteran's failure to cooperate.  The Board 
reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a claimant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's service personnel records show that, during 
service, he served as a aircraft navigator and radar operator 
and was awarded the Distinguished Flying Cross, the Air Medal 
wit three Oak Leaf Clusters, and the Distinguished Unit 
Badge.  Additionally, he received the European-African-Middle 
Eastern Theater Medal with four Bronze Stars for his 
participation in the Po Valley Northern Apennines Rhineland 
and Air Combat Balkans Campaigns.  The Board finds that the 
Veteran's occupational specialties and decorations are 
consistent with exposure to acoustic trauma.  Thus, the Board 
concludes that he was likely exposed to noise exposure in 
service.  Although this supports his contention of the 
incurrence of hearing loss and tinnitus in service, there 
still needs to be a medical nexus linking those current 
disabilities to the in-service injury.  

The Veteran's service treatment records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
bilateral hearing loss or tinnitus.  On multiple examinations 
administered in February 1943, June 1944, July 1944, June 
1945, October 1945, and December 1950, he was given whisper 
voice tests on which he scored either 15/15 or 20/20 
bilaterally, which was considered normal.  Clinical findings 
were negative for any tympanic membrane abnormalities.  
Moreover, in the course of those examinations, the Veteran 
expressly denied any history of right or left ear trouble.  
Thus, the Board finds that chronicity of in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
hearing loss.  38 C.F.R. § 3.303(b).  

The Veteran's post-service records show that he underwent 
audiometric testing at his civilian place of employment in 
February 1971, February 1972, April 1972, September 1972, 
February 1973, January 1974, and January 1975.  Each of those 
audiograms showed slight right ear sensorineural hearing 
loss, which was not considered disabling for VA purposes, as 
well as more pronounced left ear sensorineural hearing loss, 
which met the criteria for impairment under VA regulations.  
38 C.F.R. § 3.385 (2008).  Additionally, the record reflects 
that in March 1973, the Veteran was treated by a private 
neuro-otologist for "ear-related problems."  Significantly, 
however, there is no indication that that private specialist 
related the Veteran's ear problems to either of his periods 
of active duty.  Nor does the record show that any other 
physician suggested a nexus between his hearing loss and 
tinnitus and his military service.

The Veteran was afforded a VA audiological examination in May 
2007 in which he reported that he had first noticed hearing 
problems and ringing in his left ear in the early 1970s.  He 
stated that he currently had difficulty hearing his wife's 
voice, religious sermons, and lectures, and that he 
experienced a "ringing sound in his left ear" approximately 
two to three times per year.  The Veteran attributed his 
current hearing loss and tinnitus to his in-service exposure 
to bomber aircraft noise, which occurred "both with and 
without the use of hearing protection."  He reported that, 
after leaving the service, he had encountered only periodic 
plant noise exposure at his civilian place of employment.  He 
further stated that he had incurred post-service recreational 
noise exposure by using a chain saw and lawn equipment 
without the aid of hearing protection.  However, in 
subsequent statements, the Veteran emphasized that this 
recreational noise exposure had been infrequent.  

Clinical evaluation included audiometric testing, the results 
of which, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
65
LEFT
30
55
65
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 66 percent in the left ear.  
Additionally, the Veteran was found to have normal "A" 
tympanograms, bilaterally.

Following his clinical evaluation, the VA examiner determined 
that the Veteran had moderately severe high frequently 
sensorineural hearing loss in his right ear and mild to 
severe sloping sensorineural hearing loss in his left.  
Significantly, however, the VA examiner concluded that, 
because the Veteran did not notice any hearing problems or 
tinnitus until the early 1970s, approximately 20 years after 
leaving the military, it was less likely than not that those 
conditions were related to noise exposure in service.  
Significantly, the VA examiner noted that his opinion was 
based upon on the Veteran's statements, the clinical 
evaluation and a review of the claims folder, including his 
service treatment records and the audiograms performed by his 
civilian employer in the early and mid-1970s.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that, in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).

The Board finds that the May 2007 VA opinion is the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the Veteran, 
and the examiner provided a rationale for the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  In 
placing great weight on the May 2007 VA examiner's opinion, 
the Board notes that in addition to a detailed medical 
examination, there was a complete review of the Veteran's 
claims folder. Additionally, there are no other contrary 
competent medical opinions of record.  Thus, the Board finds 
that an additional VA examination is not required with 
respect to this claim.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's current complaints of bilateral hearing loss and 
tinnitus.  In addition, the existing clinical evidence does 
not show, nor does the Veteran himself contend, that either 
his hearing loss or tinnitus manifested within one year of 
separation.  Thus, service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board is cognizant of the Veteran's contentions that his 
bilateral hearing loss and tinnitus developed over time as a 
result of his in-service noise exposure.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about the symptoms that he 
experienced. Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

Additionally, the Board recognizes that, in support of his 
claim, the Veteran has referenced an Institute of Medicine 
study that purportedly shows that an individual's awareness 
of the effects of noise on hearing may be delayed 
considerably after the noise exposure.  However, as noted 
above, the Veteran has not provided VA with a copy of that 
study and, hence, the Board is unable to consider it in 
support of his claims.  In any event, the Board notes that, 
in order to substantiate a claim, a medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the Veteran's claim, but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The Veteran here does not contend 
that the above study addresses the specific facts of his 
case.  As such, the Board has even less basis to conclude 
that it would establish that the Veteran's hearing loss and 
tinnitus were due to his active service.

As noted above, the first clinical evidence of disabling left 
ear hearing loss is dated in February 1971, approximately 20 
years after the Veteran's separation from service. Moreover, 
the record reflects that the Veteran did not exhibit 
disabling right ear hearing loss or tinnitus until his VA 
examination in May 2007, more than 56 years after he left 
service.  Further, while the Veteran reported that his 
bilateral hearing problems and tinnitus began in the early 
1970s, the onset of those conditions, by the Veteran's own 
account, is still many years after he left service.  In view 
of the lengthy period without complaints, diagnoses, or 
treatment related to tinnitus, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
bilateral hearing loss and tinnitus developed in service. 
Therefore, the Board concludes that bilateral hearing loss 
and tinnitus were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


